DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is  a response to communications dated 12/20/2021.  Original claims 1-22 are cancelled and new added claims 23-42, incorporating the subject matters in the objected dependent claims 2, 4, 7, 10, 15, and 18 into independent claims 23, 25, 29, 32, 36, and 39 respectively, are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 12/22/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Allowable Subject Matter
Claims 23-42 are allowed.
The following is an examiner’s statement of reasons for allowance:  The incorporation of the subject matters from dependent claims 2, 4, 7, 10, 15, and 18, as objected in the Office Action dated 09/20/2021, into independent claims 23, 25, 29, 32, 36, and 39 respectively has obviated all of the issues before raised and placed the instant application in a favorable condition for allowance.  Specifically, the prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious determine respective power levels of at least a portion of the plurality of RF signals, wherein the determination of the respective power levels of the at least portion of the plurality of RF signals comprises: (i) receipt of a first plurality of power measurements of respective ones of signal within a first targeted frequency range; and (ii) a computation of an average of the first plurality of power measurements to generate an average power measurement associated with the first targeted frequency range; determine at least one signal characteristic of the at least portion of the plurality of RF signals; and based at least on the power levels and the at least one signal characteristic, determine whether the cable outlet connection is suitable for delivery of one or more prescribed digital services provided from a service provider infrastructure to the premises," as recited in group claims 23-24; "determine at least one signal characteristic of the at least portion of the plurality of RF signals; and based at least on the power levels and the at least one signal characteristic: determine whether at least one RF signal of at least one prescribed target frequency meets a prescribed criterion, the determination of whether the at least one RF signal of the at least one prescribed target frequency meets the prescribed criterion comprising a determination of whether RF signals of respective ones of prescribed target frequencies each meet at least one of (i) a prescribed power level, or (ii) a prescribed frequency versus power profile; and determine whether the cable outlet connection is suitable for delivery of one or more prescribed digital services provided from a service provider infrastructure to the premises, the determination of whether the cable outlet connection is suitable comprising: performance of a count of a number of the RF signals which meet the prescribed at least one of (i) the prescribed power level, or (ii) the prescribed frequency versus power profile; and performance of a comparison of the counted number to a prescribed acceptance value," as recited in group claims 25-28; "determine at least one signal characteristic of the at least portion of the plurality of RF signals; and based at least on the power levels and the at least one signal characteristic: (i) determine whether the cable outlet connection is suitable for delivery of one or more prescribed digital services provided from a service provider infrastructure to the premises; and (ii) determine whether an RF signal of at least one prescribed target frequency meets a prescribed criterion, wherein the determination of whether the RF signal at the at least one target frequency meets the prescribed criterion comprises a comparison of a) a measured average power level of the RF signal within a prescribed frequency band and over a prescribed temporal interval against b) a threshold acceptance criterion," as recited in group claims 29-31; "determine at least one signal characteristic of the at least portion of the plurality of RF signals; and based at least on the power levels and the at least one signal characteristic: determine whether the cable outlet connection is suitable for delivery of one or more prescribed digital services provided from a service provider infrastructure to the premises; and determine whether an RF signal of at least one prescribed target frequency meets a prescribed criterion; wherein the determination of whether the cable outlet connection is suitable for the delivery of the one or more prescribed digital services comprises a determination of whether a threshold number of RF signals within a plurality of contiguous or consecutive RF frequency bands meet the prescribed criterion," as recited in group claims 32-35; "based at least on the algorithmic evaluating, determining whether the premises connection point can support at least a first type of digital service provided from a service provider infrastructure to the premises; wherein the plurality of target frequencies are selected by: obtaining a first data structure of frequencies, the first data structure comprising all frequencies used by the service provider infrastructure within a first geographic region; obtaining a second data structure of frequencies, the second data structure comprising all frequencies used by one or more satellite service providers within the first geographic region; and removing any frequencies on the second data structure from the first data structure to generate a first data structure of target frequencies, the first data structure of target frequencies being associated with the first geographic region," as recited in group claims 36-38; and "a radio frequency detection apparatus in communication with the processor apparatus and the connector apparatus, and configured to cause the electronic apparatus to: receive a plurality of radio frequency (RF) signals within respective ones of a plurality of RF bands via the connector apparatus; measure power levels of each of the plurality of RF signals to produce power level data; utilize the power level data to calculate an average power level for each of the plurality of RF bands; cause at least some the plurality of LEDs to provide a steady light to indicate the calculated average power level for each of the plurality of RF bands; utilize an evaluation algorithm on the power level data to generate test result data; and cause the electronic apparatus to provide an indication of the test result data via the at least one user interface element," as recited in group claims 39-42; structurally and functionally interconnected in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 14, 2022